Citation Nr: 0324147	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  96-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to February 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated January 14, 1998, which vacated a February 1997 Board 
decision to the extent it had failed to adjudicate the issue 
of service connection for a psychiatric disorder other than 
PTSD and remanded the case for additional development.  The 
issue initially arose from an August 1995 rating decision by 
the Wilmington, Delaware, Medical and Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In a March 1999 
rating decision the RO denied service connection for a 
psychiatric disorder other than PTSD.  Subsequently, the 
veteran perfected his appeal as to this matter.  In December 
1999 and September 2002 the Board remanded the case to the RO 
for additional development.  In April 2003, the veteran 
testified at a personal hearing before the undersigned.  A 
transcript of that hearing is of record.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  The VCAA provides that 
upon receipt of a complete or substantially complete 
application VA is required to notify the claimant and the 
claimant's representative, if any, of any information 
necessary to substantiate the claim and to indicate which 
information should be provided by the claimant and which 
information VA will attempt to obtain.  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
this case, the veteran has requested assistance in obtaining 
evidence to support his claim that he has a present 
psychiatric disorder related to an incident involving a 
German police inquiry during active service.  Specifically, 
he has requested VA assistance in obtaining military police 
blotter reports, unit morning reports, and a statement from 
Lt. J., his unit squad leader.  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him (with 
specificity) of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain (see 
below).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should attempt to obtain from 
the appropriate service department 
agencies copies of any existing military 
police blotter reports or unit morning  
reports concerning a German police 
incident while the veteran was assigned 
to Company D of the 54th Engineer 
Battalion for the period from 
November 1967 to January 1968.  Copies of 
any records containing mention of the 
veteran in such reports should be 
obtained and associated with the claims 
folder.  If they are unable to provide 
such information, they should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  

3.  The RO, through appropriate VA or 
service department agencies, should 
attempt to locate and contact Lt. 
J.(identified in full in the April 2003 
hearing transcript), the veteran's squad 
leader while he was assigned to Company D 
of the 54th Engineer Battalion during the 
period from November 1967 to January 
1968, to obtain information in support of 
the reported incident involving German 
police.  

4.  Upon completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If it remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with the 
Remand Order of the Court and the requirements of the VCAA in 
keeping with the holding of the Federal Circuit in DAV, 
supra.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




